ACCEPTED
                                                                                 03-16-00581-CV
                                                                                       13853976
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           11/17/2016 2:22:14 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK




NO. 03-16-00581-CV                                              FILED IN
                                                         3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
                                                         11/17/2016 2:22:14 PM
                                                             JEFFREY D. KYLE
                   IN THE THIRD COURT OF APPEALS                  Clerk
                           AUSTIN, TEXAS


                           BROOKE BRUCE,
                             Appellant,

                                   v.

                           CARTER BRUCE,
                             Appellee.


On Appeal from the 345th Judicial District Court of Travis County, Texas
             Trial Court Cause No. D-1-FM-06-002028


                       FIRST MOTION FOR
          EXTENSION OF TIME TO FILE APPELLANT’S BRIEF


                           Kacy L. Dudley
                       State Bar No. 24069638
                         DUDLEY LAW, PLLC
                   1717 West Sixth Street, Suite 315
                         Austin, Texas 78703
                     (512) 617-3975 (telephone)
                      (512) 479-7910 (facsimile)
                      kdudley@dudley-law.com

                       COUNSEL FOR APPELLANT
TO THE HONORABLE THIRD COURT OF APPEALS IN AUSTIN, TEXAS:

      Appellant Brooke Bruce (“Appellant”) files this First Motion for Extension of

Time to File Petition for Review under TEX. R. APP. P. 10.1, 10.5(b), and 38.6(d),

and in support thereof would respectfully show the following:

      1.     Appellant’s Brief is currently due on Monday, November 21, 2016.

Appellant requests an extension of time of thirty days, to December 21, 2016. This

is Appellant’s first request for an extension of time in this case.

      2.     The extension will permit counsel to fully analyze the record and

relevant law and thus prepare thorough briefing to aid the Court in its consideration

of this appeal: to conduct additional legal research as appropriate, and to include

such additional factual and legal support in the briefing to present to this Court.

      3.     In addition to preparing the briefs in this case, counsel for Appellant,

who is the sole attorney in her law practice, has recently devoted time to discovery

responses in two different matters due November 11 and November 15, various

hearings, mediations and attending a seminar in addition to the other legal and

administrative responsibilities of managing a law practice.

      4.     The undersigned has attempted to confer with opposing counsel, who

has not yet responded. This extension is not sought for delay, and no party will be

prejudiced if it is granted.

APPELLANT’S FIRST MOTION FOR
EXTENSION OF TIME TO FILE BRIEF                                           PAGE 2 OF 4
        For the foregoing reasons, Appellant respectfully requests that the Court grant

this thirty-day extension to file her brief, creating a new deadline of December 21,

2016.

                                        Respectfully submitted,

                                        DUDLEY LAW, PLLC
                                        1717 West Sixth Street, Suite 315
                                        Austin, Texas 78703
                                        (512) 617-3975 Telephone
                                        (512) 479-7910 Facsimile

                                        By:    /s/ Kacy L. Dudley
                                               Kacy L. Dudley
                                               State Bar No. 24069638
                                               kdudley@dudley-law.com

                       CERTIFICATE OF CONFERENCE

        As required by TEX. R. APP. P. 10.1(a)(5), I certify that via email on November

17, 2016, I attempted to confer with Ms. Cecilia Wood, counsel for CARTER

BRUCE, who has not yet indicated whether this motion is opposed.


                                        /s/ Kacy L. Dudley
                                        Kacy L. Dudley



                           CERTIFICATE OF SERVICE




APPELLANT’S FIRST MOTION FOR
EXTENSION OF TIME TO FILE BRIEF                                           PAGE 3 OF 4
     I hereby certify that a true and correct copy of the foregoing document was

served in accordance with the Texas Rules of Appellate Procedure on Thursday,

November 17, 2016 as follows:

     Cecilia M. Wood
     919 Congress Ave., Ste. 830
     Austin, Texas 78701
     Via Email: Cecilia@ceciliawood.com

     Attorney for Carter Bruce


                                    /s/ Kacy L. Dudley
                                    Kacy L. Dudley




APPELLANT’S FIRST MOTION FOR
EXTENSION OF TIME TO FILE BRIEF                                     PAGE 4 OF 4